      Case: 1:21-cv-01250 Document #: 7-1 Filed: 04/06/21 Page 1 of 2 PageID #:25




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 NICHOLAS A. LUCE, JOSEPH R.                  )
 STACHO, III, DAVID M. RICE, JERRY J.         )
 ROBINSON, ILLINOIS STATE RIFLE               )
 ASSOCIATION, AND SECOND                      )
 AMENDMENT FOUNDATION, INC.,                  )
                                              )
 Plaintiffs                                   ) Case No. 21-CV-1250
                                              )
 v.                                           ) Hon. Mary Rowland
                                              )
 BRENDAN F. KELLY, in his official            )
 capacity, and JAROD INGEBRIGTSEN, in         )
 his official capacity,                       )
                                              )
 Defendants.                                  )
                                              )

                                   NOTICE OF FILING
To:     Attorneys of Record

       PLEASE TAKE NOTICE that on April 6, 2021, I caused to be filed with the Clerk of
the United States District Court, Northern District of Illinois, Eastern Division, DEFENDANTS’
UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE
RESPOND TO PLAINTIFFS’ COMPLAINT.


                                                  /s/ Mary A. Johnston
                                                  MARY A. JOHNSTON
                                                  ASSISTANT ATTORNEY GENERAL
                                                  Office of the Illinois Attorney General
                                                  General Law Bureau – Civil Rights Unit
                                                  100 W. Randolph St., 13th Floor
                                                  Chicago, IL 60601
                                                  (312) 814-3739
                                                  (312) 814-4425 (FAX)
                                                  mjohnston@atg.state.il.us




                                              1
     Case: 1:21-cv-01250 Document #: 7-1 Filed: 04/06/21 Page 2 of 2 PageID #:26




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing notice and referenced pleading
was served on all counsel of record via the Court’s CM/ECF system on the 6th day of April, 2021.

                                                     /s/ Mary A. Johnston
                                                     MARY A. JOHNSTON




                                                 2
